Case 1:19-cv-02985-MEH Document 7 Filed 12/18/19 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF COLORADO

Civil Action No. 1:19-cv-02985-MEH


GREAT AMERICAN INSURANCE COMPANY,

       Plaintiff,

v.

ENERGES SERVICES, LLC,

       Defendant.


                                     STATUS REPORT


       Plaintiff, Great American Insurance Company (“GAIC”), through its undersigned

counsel, The Hustead Law Firm, A Professional Corporation, hereby submits the following

Status Report in advance of the Scheduling Conference set for December 19, 2019 (Doc. 5).

       1.      GAIC filed its Complaint in this matter on October 18, 2019. (Doc. 1.)

       2.      Defendant was served with the Summons, Complaint, and Civil Cover Sheet on

October 30, 2019, making Defendant’s responsive pleading due November 20, 2019. (Doc. 6.)

       3.      On or about November 1, 2019, GAIC was made aware that a Receivership

Action was filed in Weld County, Colorado District Court against Defendant, Case No.

19CV30880, in which an Order for Immediate Appointment of Receiver for Defendant had

apparently been entered. A copy of the Order is attached as Ex. 1. The Order is dated October

23, 2019.
Case 1:19-cv-02985-MEH Document 7 Filed 12/18/19 USDC Colorado Page 2 of 4




       4.      Since receiving notice of the Receivership Action, GAIC has been in contact with

counsel for the Plaintiff in that case, CIBC Bank USA (Defendant’s primary lender) regarding

certain disputes over GAIC’s priority, as surety, to assets and receivables of the Defendant.

Those discussions are ongoing.

       5.      GAIC has also been in contact with counsel for the Receiver regarding the same

issues, including a portion of the Order for Immediate Appointment of Receiver that purports to

require actions against Defendant to be stayed or dismissed, without prejudice. See Ex. 1 at 11, ¶

25.

       6.      GAIC is analyzing – but has not come to a decision – whether the state court has

authority/jurisdiction to enjoin a pending federal court lawsuit that was filed before the

Receivership Action and related orders, but did want to make this Court expressly aware of the

Receivership Action.

       7.      In addition to the Order for Immediate Appointment of Receiver, the state court in

the Receivership Action also entered on November 4, 2019 an Order to Present and File Claims,

a copy of which is attached as Ex. 2.

       8.      Among other things, this Order requires that a claimant must dismiss any pending

case (such as this one) without prejudice to be entitled to any distributions from the Receivership

Estate. See Ex. 2 at 3, ¶ 14. Again, GAIC is analyzing its options regarding these issues.

       9.      Presumably because of the pendency of the Receivership Action, Defendant has

not filed an answer or responsive pleading in this case. Nor has counsel appeared.

       10.     While Defendant would technically be in default, GAIC has not moved for entry

of default due to concerns about the aforementioned orders in the state court case.



                                                2
Case 1:19-cv-02985-MEH Document 7 Filed 12/18/19 USDC Colorado Page 3 of 4




        11.     Despite Defendant’s lack of appearance, GAIC understands that Defendant does

have counsel (at least in the state court case), as does the Receiver in the state court case. GAIC

has advised all such counsel of the pending Scheduling Conference but does not know whether

they intend to appear.

        12.     At present, GAIC intends to ask the Court for a brief period of time – perhaps 30-

45 days – to allow GAIC to make a determination as to how GAIC intends to proceed in this

case and/or seek a legal ruling regarding the legal effect (if any) of the state court orders in the

receivership proceeding.

        13.     Because of the foregoing, GAIC has not submitted a proposed Scheduling Order.

GAIC did want the Court to be as apprised as possible of the current situation and, therefore,

files this Status Report.

        14.     GAIC intends to appear at the Scheduling Conference as scheduled and will

provide a copy of this Status Report to counsel for Defendant and the Receiver.

        Respectfully submitted this 18th day of December, 2019.

                                              The Hustead Law Firm
                                                     A Professional Corporation

                                              The Original Signature is on File at
                                              The Hustead Law Firm, A Professional
                                              Corporation

                                              s/Connor L. Cantrell
                                              _____________________________________
                                              Patrick Q. Hustead, Esq.
                                              Connor L. Cantrell, Esq.
                                              The Hustead Law Firm, A Professional Corporation
                                              4643 S. Ulster Street, Suite 1250
                                              Denver, CO 80237
                                              Ph. (303) 721-5000
                                              pqh@thlf.com


                                                 3
Case 1:19-cv-02985-MEH Document 7 Filed 12/18/19 USDC Colorado Page 4 of 4




                                  clc@thlf.com
                                  Attorneys for Plaintiff




                                     4
